Citation Nr: 1455868	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-43 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of an in-service fracture of the left little finger.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The May 2009 rating decision continued the existing noncompensable evaluation for the residual disability of an in-service fracture of the left little finger.  The December 2010 rating decision denied service connection for posttraumatic stress disorder (PTSD).  

In August 2014, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

During the pendency of the appeal, the RO issued a statement of the case (SOC) in October 2010 increasing the noncompensable evaluation for the left little finger to 10 percent effective his February 9, 2009 date of claim for increased evaluation.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  While the Veteran is already in receipt of an evaluation in excess of the maximum benefit allowable under the currently assigned diagnostic code, the issue of entitlement to a higher evaluation remains on appeal and has been recharacterized as reflected on the title page.

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In the October 2014, the Veteran submitted additional VA treatment records, subsequent to the RO's August 2012 supplemental statement of the case (SSOC) on the issue of entitlement to increased evaluation of the left little finger and April 2013 statement of the case (SOC) on the issue of entitlement to service connection for PTSD.  To the extent that the new VA treatment records are relevant to the claim on appeal, this decision remands the claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the August 2012 SSOC and April 2013 SOC.  See 38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file reveals records from the Loma Linda VA Medical Center (VAMC) and Sun City Community Based Outpatient Clinic (CBOC) for treatment through June 2012; however, the RO considered these records in the August 2012 SSOC and April 2013 SOC.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since December 2009.  These records are not associated with the claims file.  Remand is required for obtaining these SSA records.  

Additionally, remand is required for obtaining outstanding VA treatment records.  In the April 2013 SOC, the RO indicated review of VA records dated through April 2013; however, Virtual VA and VBMS only include records through June 2012.  The Veteran has also submitted November 2013 VA treatment records, indicating that he has continued to seek treatment through the VA healthcare system since June 2012.  Similarly, he reported at his December 2011 PTSD examination that he had been going to the Vet Center once per month.  Remand is also required for obtaining these Vet Center treatment records.  

Remand is required regarding the Veteran's left little finger to obtain an examination.  The Veteran asserted in his August 2014 hearing testimony and at the July 2012 VA examination that he experiences numbness in that finger.  Yet the examination did not address the possible neurological manifestations of this service-connected disability.  Therefore, remand is required for an examination that includes neurological testing and an opinion on if these symptoms are attributable to the Veteran's service connected disability.  

Remand is required regarding the Veteran's claim for service connection for a psychiatric disorder, to obtain a psychiatric examination and opinion.  The VA treatment records and December 2011 VA examination show a diagnosis of major depressive disorder.  The Veteran's July 2009 claim indicates that his service-connected left finger played a part in his depression, noting a mental aspect to people seeing the way his little finger hangs on his left hand.  The December 2011 VA examination addressed the possibility of service connection for PTSD, but did not address the possibility of secondary service connection for depression as caused or aggravated by the service connected left little finger.  Therefore, remand is required for obtaining that opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim of entitlement to secondary service connection for depression.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  

2.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Loma Linda VAMC and Sun City CBOC for treatment since June 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from the Vet Center that he attended for treatment of any psychiatric disorders.  Subsequently, obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

5.  After obtaining all outstanding records, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left little finger.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  All opinions must be supported by a thorough explanation.

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's left little finger under the rating criteria.  In particular, the examiner should provide the range of flexion and extension, and state whether there is any form of ankylosis or equivalent functional impairment.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner must also address any neurological symptoms, such numbness, to include any relevant testing.  

In drafting this examination report, the examiner should note the Veteran's statements that he experiences numbness in the left little finger, and the August 2000 Long Beach VAMC treatment records reflecting sensory impairment in the left upper extremity.  

6.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric condition.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.  

Specifically, the examiner should state all appropriate psychological diagnoses.  

a. If the Veteran's symptoms are consistent with a PTSD diagnosis, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's PTSD either began during service or is related to any incident of service.  The examiner should indicate the stressor or stressors upon which the diagnosis is based.  The examiner should also note the particulars of this Veteran's medical history, including the initial diagnosis for PTSD in July 2009 as reflected in the VA treatment records, with ongoing treatment for PTSD through November 2013.  The examiner should further note the Veteran's claimed service related stressors of a near helicopter crash, being threatened with being shot down by French jets on the same flight, and being treated as a hostile force upon the landing of that flight in Spain; as well as the Veteran's non-service related stressors of childhood abuse, and childhood forklift accident.  

b. The examiner must also provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed non-PTSD psychiatric disorder either began during service or is related to any incident of service.  The examiner should note the particulars of this Veteran's medical history.  In this case, the Veteran's medical history includes major depressive disorder as diagnosed initially in the July 2009 VA treatment records, and at the December 2011 VA examination.  

c. The examiner should provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed non-PTSD psychiatric disorder is caused or aggravated by his service-connected left little finger or tinnitus.  The examiner should particularly discuss the June 2009 and February 2010 VA treatment records attributing depression to physical pain.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


